DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 are currently pending on the application, of which claims 1-2, 6-7, & 9 are currently amended.
The amendments to the specification are entered hereto as they do not introduce new matter.
In light of the amendments the previous drawing objections and rejections under 35 U.S.C. 112(b) are withdrawn.
Applicant’s amendments to claims are not believed to overcome the Rachow reference, see response to arguments and rejection below.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
Applicant’s first argument is that Rachow fails to teach the recited flow holes. Examiner respectfully disagrees. The annotated drawing below showcases a single flow hole that is in a longitudinal direction (i.e. length wise direction) and circumferential location (i.e. circumferential direction of the cylindrical shaped shaft). As the claim does not state that each of flow holes have such a configuration, but merely a single flow hole, Rachow teaches such a configuration. Although Rachow states at least two outlets disposed in the row and/or column [0028], Rachow discloses that these are exemplary and not all outlets are required to be provided as such. Thus, so long as even a one flow hole has been provided in singularity with respect to the circumferential location, it reads on the claim.

    PNG
    media_image1.png
    412
    339
    media_image1.png
    Greyscale

Applicant’s second argument is that Rachow does not teach/suggest the controller of claim 1. Again, examiner respectfully disagrees. Currently, the claim requires the controller to introduce the washer fluid to one of the plurality of distribution units via one of the flow holes. Such a limitation does not indicate that the washer fluid must only be supplied to one of the plurality of distribution units via the respective one flow hole. Rather, the claim requires that fluid be supplied to one of the distribution units via the flow hole, even if flow is provided to all distribution units it still reads on the claim. In this case, since the control unit operates the valve to provide fluid to the distribution units via the flow holes, it reads on the claim.
For the purposes of promoting prosecution, it is also noted that the Friese (US20200031696A1) reference, recited as pertinent prior art at the end of the action also showcases that a known configuration for flow holes includes the claimed longitudinal and circumference directions (Figs.3 & 5).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distribution units” in claims 1-4 & 6-11 and “engagement portion” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant states that “a single flow hole is positioned in a same longitudinal location of the moving shaft assembly and in a same circumferential location of the moving shaft assembly”. Such a phrase is indefinite because it does particularly point out and distinctly claim the subject matter that applicants regards as their invention. Such a phrase begets the question as to how two holes can be positioned on a single coordinate location, by virtue of the term “same” prior to mentioning of a longitudinal and circumferential location Alternatively, the limitation can be interpreted as single hole is positioned with a specific x, y coordinate location (or x, r in terms of radial coordinate systems). Such that the limitation only requires that a certain (x, r) coordinate is present for a flow hole, as opposed to what it is believed applicant intended to indicate by having a single flow hole only present in certain locations, as seen in Fig.2 of the instant application. In either interpretation, the subject matter is not distinctively claimed with respect to what is regarded as the invention. For examination purposes the limitation will be understood to mean that a single flow hole has specific coordinates until further clarified.
Further to claim 1, the limitation of “the plurality of flow holes are located in a longitudinal direction of the moving shaft assembly with respect to one another” appears to imply the notion that the holes are present in a straight line. Based on the disclosure of the published application, such a configuration is not regarded as the invention. For examination purposes, the limitation will be understood to mean that at least some of the flow holes are spaced apart such that they are offset from each other with respect to each other in the longitudinal direction.
As to claim 1, applicant states “one or more flow holes located in the moving shaft assembly” and  “a plurality of distribution units located to correspond to the one or more flow holes”. However, the embodiment of a single flow hole corresponding to a plurality of distribution units does not seem to be contemplated by the disclosure. In other words, it is not believed that the invention regards a single flow hole with multiple distribution units, as currently claimed. Similar issue is present with the remaining claims. For examination purposes, the limitation will be interpreted as “a plurality of flow holes located in the moving shaft assembly”
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rachow (US20210197221A1).
Rachow discloses a nozzle assembly (abstract), capable of distributing washer fluid to a windshield of a vehicle [0067]. The assembly comprising: a cover portion (Fig.4 ref 56) into which fluid is introduced (see Figs.1-4  & [0050]); a moving shaft assembly (Fig.3 ref 14) located inside the cover portion (see Figs.1-2b); a motor assembly (Fig.3 ref 34) located at one end of the moving shaft assembly and configured to rotate the moving shaft assembly [0030], the vanes reads on a motor assembly as they allow for rotational movement of the shaft and constitute a hydraulic/liquid motor; a plurality of flow holes located in the moving shaft assembly (Fig.3 refs 30). Rachow appears to showcase a configuration where only a single flow hole is present in the longitudinal direction and a certain circumferential location (Figs.1-3 & 6A-6B, where a “column” of the flow hole has single flow hole shown, not the “column” with two flow holes shown). Further, Rachow discloses that certain embodiments two outlets are disposed in a column and/or row [0028], without indicating that all outlets share this characteristic. It is noted that Rachow discloses these as exemplary in nature, with the possibility of other configurations still available. This understanding is reinforced by Rachow disclosing “and/or” regarding the possibility of two flow holes in a single column. Accordingly, Rachow does appear to teach the limitation of a single flow hole provided in the longitudinal direction and a certain circumferential location (see Figs.1-3 & 6A-6B). Rachow further discloses a plurality of distribution units located to correspond to the plurality of flow holes (see [0027] stating refs 30 may have insert for adjusting the distribution of spray); a controller configured to control a rotation amount of the motor assembly (see [0070] in conjunction with [0058], in which control of fluid that allows rotations is controlled by a valve and fluid flow and rotations can be based on one another) which selectively discharges washer fluid to the plurality of flow holes and to the plurality of distribution units.
As to claim 2, Rachow teaches the device of claim 1, wherein the holes correspond to the plurality of distribution units (see Fig.3 in conjunction with [0027]) and the flow holes are located to be space at a same angle based on a diameter of the moving shaft (see [0028] stating the holes are the same and are in a row or column, thus the holes in the same row or column at a same angle based on the diameter).
As to claim 3, Rachow teaches the device of claim 1, wherein the moving shaft assembly includes an introduction portion (Figs.3 & 5 ref 26/28) which protrudes outward from the cover portion and into which fluid is introduced [0025]. 
As to claim 4, Rachow teaches the device of claim 1, wherein the moving shaft is tube shaped (see Figs.3-5) for the introduction of fluid; and has an engagement portion (Fig.3 ref 38) provided at one end of the moving shaft and engaged with the motor assembly [0035].
As to claim 6, Rachow teaches the device of claim 1, wherein the controller utilizes a valve that allows for automatic and manual operation of the device [0070], by supplying fluid which rotates the shaft assembly such that the flow holes and distribution units correspond [0058-0059]. Further, the claim merely requires that the controller receives a request signal as an intended use limitation. Under such an interpretation the actual cleaning signal is not required but rather a control unit merely needs to be able to receive a cleaning signal, in this case it is reasonably expected that a controller is capable of receiving inputs. 
As to claims 7 & 8, Rachow teaches the device of claim 6, wherein the limitations are drawn to the control signal (intended use) and a driving device (also intended use). Thus, the claim is met if the controller is capable of receiving a cleaning request signal from a driving assist device, and does not require that such a device and signal be present nor a camera, lidar, or radar. Accordingly, it is reasonably expected that a controller is capable of receiving such an input from such a device.
As to claim 9, Rachow teaches the device of claim 1 further comprising: a fixing pin (see [0042] stating a fixed stop on the interior of the hub, ref 48, within the chamber, ref 50, thereby reading on fixing pin) located at one end of the plurality of distribution units (see Fig.4 located at an end of the shaft and therefore at an one end of the distribution units) and close to a motor assembly; and at least one stopper (see [0042] stating a portion of the nozzle core contacts the element on the hub to limit rotation) located at one end of the moving shaft (see [0042] stating first end ref 16) adjacent to the motor assembly.
As to claim 10, Rachow teaches the device of claim 9, wherein the controller is configured to open/close the valve which supplies fluid [0070]. When the controller opens the valve, fluid begins to flow and thereby causes the impingement of the fluid onto vanes which causes the movement of the shaft until a limit [0042]. Thus, the controller activation of the valve sets an initial position in which the stopper is in contact with the fixing pin to limit rotation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachow (US20210197221A1) in view of Milton (GB2563500A) and Becktell (US20170320074A1).
As to claim 5, Rachow teaches the apparatus of claim 1, but does not disclose the specifics of the distribution unit. However, such a configuration is known in the art of water distributing apparatuses, as evidenced by Milton and Becktell.
Milton discloses a water distributing apparatus [0019 & 0038] comprising having a moving shaft assembly (Fig.2 ref 22, [0031]) located inside the cover portion with a plurality of flow holes located in the moving shaft assembly (Fig.2 refs 28 & 28a-28d). The moving shaft has distribution outlets arranged (combination of refs 14, 24, & 26) arranged with respect to the flow holes. The distribution units comprise a housing (Fig.2 ref 14) which includes a through-hole (see Fig.2 ref 22 fits within ref 14 thereby defining a through-hole) to allow the moving shaft assembly to pass through; a discharge nozzle (Fig.2 ref 26) configured to allow wash water to be discharged. Milton showcases an arrangement for providing a nozzle to a rotating shaft portion. Rachow and Milton are related in the art of liquid distributing apparatuses.
Becktell discloses a distribution apparatus for watering trees and shrubs (abstract & Fig.1), wherein a shaft (Fig.6 ref 70) having outlet portions (see Fig.6 refs 22 & 24) that allows a shaft to pass through a hole within said portions (see Fig.6). The portions have exits (refs 12 & 16, equivalent to nozzles). Becktell discloses the possibility of placing O-rings (i.e. sealing portions between the portions (refs 22 &24) and the shaft (ref 70) as a known construction for such spraying elements [0043]. O-rings are well known sealing elements designed to prevent undesired leakage from areas. Rachow and Becktell are related in the art of liquid distributing apparatuses.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Rachow to include the housing and nozzle configuration of Milton in order to effectively provide a nozzle onto the rotating shaft of Rachow, as desired by Rachow (see Rachow [0027]). It is in the purview of one of ordinary skill in the art to utilize a known way to provide a nozzle on a rotating shaft when one is not disclosed. Such a configuration would provide a housing portion around the sprayer shaft within the cover to allow nozzles to thread in. A skilled artisan would have also found it obvious to provide O-rings on the housing portion in order to prevent undesired leakage from occurring (see Becktell [0043]).

Claim 7-8 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachow (US20210197221A1) in view of Shirakura (US20210197769A1). The following alternative rejection is provided assuming arguendo that the cleaning request and associated elements are not considered intended use.
As to claims 7-8 & 11, Rachow teaches the device of claims 1 & 6, wherein the control unit provides cleaning as needed (see [0070]) and one possible target includes a camera [0067] especially for autonomous vehicles [0002-0003]. Rachow does not disclose that the request signal received from a driving assist device, however such a feature is known in the art as evidenced by Shirakura. 
Shirakura discloses an art related system for cleaning vehicle sensors (see Fig.1 & abstract), wherein a driving assist device (Fig.1 ref 10 and corresponding cameras/lidar/radars [0112]) detects dirtiness of sensors [0112], including lidar sensors (Fig.1 refs 26/38/52/56) and cameras (Fig.1 refs 21/27/46/53) and provides a signal to a controller that cleaning is required (Fig.1 refs 11 & 48, [0116]). Separating the functions of cleaning control and ADAS control reduces computational load [0124]. Shirakura also discloses that should multiple cleaning targets need cleaning (i.e. plurality of cleaning requests), the order of cleaning is decided base on the importance of the sensor when driving [0150], thereby reading on cleaning a driving assist device in advance which is essentially required (see also [0136-0171] discussing cleaning based on priority based on different driving conditions). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Rachow to include an ADAS unit to indicate to the control unit that cleaning is needed, as is desired by Rachow (see Rachow [0070]). Further, by including an ADAS device and a cleaning unit separately the computational load is reduced (Shirakura [0124]). It is in the purview of one of ordinary skill in the art to supply a known way to indicate to a controller that cleaning is needed when one is not explicitly provided, especially so when it is desired to clean as need (see Rachow [0070]). A skilled artisan would also provide the relevant controller programming to perform cleaning based on priority of the driving assist device in the driving condition, when multiple sensors require cleaning, in order to clean a required sensor when fluid level is not adequate for cleaning all of them (Shirakura [0150]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glascock (US9578885B1) discloses a rotary spray bar (abstract) having an inlet opposite a motor with multiple rotary unions and bearings between the two (see Fgis.4-5)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friese (US20200031696A1) discloses a piping manifold with one rotatable pipe inside another to allow switching between openings (Figs.3-9).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bredberg (US9227207B1) discloses a sprinkler head with a rotating shaft having cams around said shaft to open nozzles at different times (Figs.1-10).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo (US6478241B1) discloses a liquid distributing device (see Fig.1) that provides selective spraying from desired outlets (abstract) via the use of distributing units (Fig.2 ref 60) located along a pipe and rotated (see Figs.3-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Su (US20160354792A1) discloses a fluid distributing device (Fig.1) having a cover (Fig.1 ref 51); a rotating pipe with holes (Fig.2 refs 22/25); and a plurality of distribution units (Fig.2 ref 30). Similarly, Farra (US20180178238A1) discloses a fluid distributing device with relatively similar structure (see Figs.1-2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patterson (US2312187A) discloses a distributing device for a windshield (title) that utilizes periodic staggering of jets to prevent vacuum from building up (Page 1 column 2 lines 1-20).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albrecht (US20200317160A1) discloses a distribution assembly (title), wherein multiple distributing units can be connected to each other (see Figs.13A-13B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bokobza (US20170369035A1) discloses a rotating fluid distributing device (Fig.1) which utilizes gears (see Fig.3) to drive the rotating hollow pipe with holes (see Fig.4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye (US20190168244A1) discloses a fluid distributing device (Fig.1) that utilizes multiple connected pieces (see Fig.3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singer (US20190248338A1) discloses a device that distributes fluid (Fig.36) having a cover (ref 170) and a rotatable spray bar within the cover (ref 156, also [0131-0132]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huth (US20140082873A1) discloses a fluid distributing device (Fig.4) having a rotatable hollow tube (Fig.4 refs 7/8) with a motor disposed on an opposite end of the tube (Fig.4 ref 12).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayo (US20060064837A1) discloses a distributing device that utilizes a motor and gear to drive a rotatable spray bar (Fig.3 & [0028]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Izabel (US20060256459A1), Lopez Galera (US20150344001A1), and Pietryk (US4679983A) discloses all disclose various manners and configuration for stops for rotational movement (see Figs.3-12, Figs.1-4 and [0061], and Fig.2 respectively).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711